Citation Nr: 9914661	
Decision Date: 05/25/99    Archive Date: 06/07/99

DOCKET NO.  97-00 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for dysfunctional uterine 
bleeding, status post operative.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1967 to July 
1970 and from February 1991 to November 1991.  She served on 
active duty for training from October 1978 to January 1979 
and from January 1986 to May 1986.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from the August 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.

2.  Competent medical evidence relates the veteran's 
dysfunctional uterine bleeding, status post operative, with 
her period of active service.


CONCLUSION OF LAW

Dysfunctional uterine bleeding, post operative status, was 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board recognizes that the issue on appeal has been 
characterized as entitlement to service connection rather 
than whether new and material evidence has been presented.  
However, the veteran's claim of entitlement to service 
connection for dysfunctional uterine bleeding was previously 
considered and denied by the RO.  In August 1993, the RO 
denied service connection for a gynecological disability.  
The veteran was notified of the decision and provided with 
her appellate rights that same month, but she did not appeal 
the decision.

Therefore, as a preliminary matter, the Board finds that new 
and material evidence has been presented by the veteran since 
the last unappealed decision.  See 38 C.F.R. § 3.156 (1998); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Specifically, 
the medical records from Tyrone C. Malloy, M.D., constitute 
new and material evidence in that they bear substantially and 
directly upon the specific matter under consideration, that 
is, whether the veteran's gynecological disability is related 
to service.  In particular, the statements from Dr. Malloy 
establish that the veteran presently suffers from a 
recognized disease process and that she underwent surgery for 
this disability while on active duty.

A veteran may be granted service connection for injury or 
disease contracted in the line of duty or for aggravation of 
a preexisting injury or condition.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  To establish service connection, the veteran 
carries the burden of "submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
As an initial matter, the Board finds that the veteran has 
presented a well-grounded claim for service connection in 
that she has submitted evidence of a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski 1 Vet 
App. 78, 81 (1990).

The service medical records from the veteran's first period 
of active service include an enlistment examination of 
November 1966 which showed mild cervical erosion and an 
otherwise normal pelvic examination.  At the time, the 
veteran reported a history of irregular and painful 
menstruation.  However, the physician's note clarified that 
menses were now normal and cramps were mild, and that 
irregularity was experienced only during the first year of 
menstruation.

Outpatient records reflect an abnormal Pap smear in May 1967 
which showed a few mildly atypical cells and erosion of the 
cervix.  The following month, the veteran's cervix was 
cauterized.  In September 1967 and February 1968, the veteran 
complained of menstrual cramps and heavy blood flow; however 
no objective findings were made.  An outpatient note in July 
1968 noted moderately severe menstrual cramps and the veteran 
complained of pain in the left lower quadrant in September 
1968.  In February 1969, the veteran was again seen for 
menstrual cramps and, in March 1970, she was given a 
prescription for premenstrual symptoms.  In the separation 
examination of July 1970, the veteran reported a history of 
treatment for menstrual cramps but no objective findings of a 
disability were made.

Medical records from the veteran's service with the United 
States Army Reserves include examinations performed in 
September 1974, August 1975, January 1977, March 1978, and 
January 1979.  These examinations were all negative for any 
gynecological abnormality.  However, the veteran presented 
with complaints of discharge and itching of the vaginal area 
in June 1977 and was assessed with nonspecific vaginitis.  In 
July 1977, the veteran presented with complaints of left 
lower quadrant pain and heavy vaginal bleeding.  She was 
assessed with dysfunctional uterine bleeding and placed on 
medication.

A private medical report discloses that the veteran was 
diagnosed with abnormal uterine bleeding and underwent a 
fractional uterine dilation and curettage in December 1984.  
VA outpatient records from December 1988 show that the 
veteran was seen due to an abnormal Pap smear result.  At 
that time, she gave a history of three prior instances of 
heavy bleeding, controlled by hormones and surgery.  She also 
reported a history of heavy menses and stated that she 
controlled menstrual cramps with Motrin.  The examination was 
negative other than for mild anterior erosion of the cervix.

The veteran returned to the VA Medical Center in October 
1989.  She related that she had regular menses until she 
entered active service in 1976.  Her present complaint was 
extended periods and abnormal bleeding since April 1989, at 
about the time that she began to take birth control pills.  
In March 1990, the veteran reported that her menstrual cycle 
was normal, with some cramps.  Upon examination, the cervix 
bled freely when the Pap smear was taken and the impression 
was adenomyosis.

The service medical records from the veteran's second period 
of active service reflect that she was diagnosed with 
dysfunctional uterine bleeding in February 1991.  She 
continued to receive treatment for cramping and excessive 
bleeding in April, May, June, and July 1991.  Thereafter, in 
September 1991, she was assessed with severe menometrorrhagia 
and referred for an endometrial ablation due to the long 
history of bleeding and unsuccessful treatment with 
medication.  Following surgery, she was diagnosed with and 
treated for pelvic inflammatory disease.

At a VA examination in June 1993, the veteran reported a 
history of uterine hemorrhages since 1970.  She also reported 
irregular and heavy menstruation.  The diagnosis was uterine 
hemorrhage, at times excessive; however, there were no 
objective findings.

In an August 1996 letter from Tyrone C. Malloy, M.D., he 
stated that the veteran had dysfunctional uterine bleeding 
unresponsive to hormonal therapy.  The veteran's condition 
was localized to the endometrial lining and had been treated 
by electrocautery to ablate the lining.  The veteran's 
fallopian tubes had been tied during the operation due to the 
risk of significant electrolyte problems and due to possible 
hazards to a developing fetus.  Dr. Malloy stated that 
dysfunctional uterine bleeding was a definite disease 
process.

At a VA examination in April 1997, the veteran provided a 
history of dysfunctional uterine bleeding which was treated 
with endometrial ablation and bilateral tubal ligation in 
1991 while on active service.  Shortly thereafter, she was 
hospitalized for post-surgical complications and pelvic 
inflammatory disease.  She reported that she had had no 
bleeding since that time but that she occasionally had left 
pelvic pain treated with nonsteroidals.  There were no 
objective findings and the veteran was diagnosed with history 
of dysfunctional uterine bleeding, stable, and status post 
endometrial ablation and bilateral tubal ligation.  The 
examiner remarked that the only chronic residual of the 
veteran's endometrial ablation was sterilization.

A VA medical opinion in February 1998 stated that endometrial 
ablation usually resulted in sterility.  However, if a 
patient did become pregnant following such a procedure, it 
was highly unlikely that she would have a normal pregnancy 
and delivery.

Another letter from Dr. Malloy dated April 1998 reiterated 
that he had operated on the veteran in 1991 to alleviate her 
severe abnormal uterine bleeding.  He stated that the 
operation had been a success; however, the veteran now 
experienced severe lower abdominal pains.  X-rays had 
revealed a collection of fluid within the uterine cavity and 
Dr. Malloy believed that the veteran had developed a 
hematocolpos.  He treated her by passing a sound into the 
uterine cavity, which caused the old blood to flow from the 
cavity.  The doctor stated that the veteran would be prone to 
have abnormal uterine bleeding until she became menopausal.

Based upon the above findings, the Board concludes that the 
evidence of record supports a grant of service connection for 
dysfunctional uterine bleeding, status post operative.  The 
Board notes that the RO initially denied the veteran's claim 
of entitlement to service connection by finding that the 
veteran did not suffer from an identified disability.  In the 
July 1998 rating decision, the RO continued to deny service 
connection for dysfunctional uterine bleeding by finding that 
it was not aggravated by service.  However, the RO did grant 
special compensation for the loss of use of a creative organ.

The Board finds that the evidence of record, including the 
numerous treatment records and opinions of Dr. Malloy, 
clearly establishes that the veteran's dysfunctional uterine 
bleeding is a disability and that the veteran has continued 
to experience residuals from the surgery.  Moreover, the 
veteran suffered from symptoms, such as left quadrant pain 
and excessive bleeding, during her first period of active 
service which were similar, if not identical, to the symptoms 
later identified as dysfunctional uterine bleeding.  
Thereafter, the veteran's disability materially worsened 
during her second period of active service and necessitated 
surgical intervention.  The Board further finds that the 
veteran has should be service connected for all the residuals 
of her surgery, not just for the loss of the creative organ, 
as well as the underlying disability that necessitated her 
surgery.  Accordingly, the Board finds that the preponderance 
of the evidence supports a grant of service connection for 
dysfunctional uterine bleeding, status post operative.


ORDER

Service connection for dysfunctional uterine bleeding, status 
post operative, is granted.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

